FILED
                            NOT FOR PUBLICATION                             MAR 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SUSANA JANNETTE AVALOS-                          No. 08-74001
RODAS,
                                                 Agency No. A094-833-419
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 7, 2013 **
                               Pasadena, California

Before: PAEZ and WATFORD, Circuit Judges, and KOBAYASHI, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
      Susana Avalos-Rodas petitions for review of an order by the Board of

Immigration Appeals dismissing her appeal from the immigration judge’s decision

denying her applications for asylum, withholding of removal, and protection under

the Convention Against Torture. We review the immigration judge’s decision

directly because the Board affirmed without an opinion. See Falcon Carriche v.

Ashcroft, 350 F.3d 845, 848-49 (9th Cir. 2003).

      We deny Avalos-Rodas’s petition because the immigration judge’s adverse

credibility finding was supported by substantial evidence as to multiple statutory

factors under the REAL ID Act, including inconsistency and falsehood. Shrestha

v. Holder, 590 F.3d 1034, 1044 (9th Cir. 2010); 8 U.S.C. § 1158(b)(1)(B)(iii).

Avalos-Rodas has not shown that she is entitled to tolling of the effective date of

the REAL ID Act.

      Avalos-Rodas also argues that the immigration judge deprived her of her due

process right to effective assistance of counsel by failing to serve her lawyer with a

copy of the order continuing her hearing. However, she did not raise such an

argument before the Board of Immigration Appeals. This court therefore lacks

jurisdiction to address it. Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                           2